t c summary opinion united_states tax_court patrick m herbert and suzanne m herbert petitioners v commissioner of internal revenue respondent docket no 16483-11s filed date patrick m and suzanne m herbert pro_se shaina e boatright for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1references to other sections are to the internal_revenue_code applicable for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a penalty under sec_6662 of dollar_figure after partial settlement the primary issue remaining for decision is whether dollar_figure petitioner patrick herbert received in from a subchapter_s_corporation should be treated as additional wages subject_to employment_taxes background some of the facts have been stipulated and are so found at the time they filed their petition petitioners resided in minnesota for the last six months of and in patrick herbert petitioner worked as a salesman and a manager for gopher delivery systems gopher delivery operator of a delivery and courier business in the minneapolis-st paul metropolitan area and throughout minnesota wisconsin and iowa for the second half of and for petitioner received total wages from gopher delivery as follows year amount dollar_figure big_number in petitioners purchased the courier business from the owners of gopher delivery and they continued to operate it through petitioners’ courier business was operated as a subchapter_s_corporation under the name h h transportation inc h h petitioner owned and petitioner suzanne e herbert owned of the stock in h h petitioner was president and general manager and a full-time_employee of h h petitioner suzanne herbert was not employed by h h and was not involved in h h’s day-to-day business activities in and petitioner received from h h total wages as follows year amount dollar_figure big_number big_number to make deliveries in its three delivery trucks a 26-foot dock truck a foot flatbed f150 turbo diesel truck and a cargo van h h used contract truck drivers whom petitioner hired petitioner generally paid the truck drivers weekly with checks written on one of h h’s three bank accounts in h h received gross_receipts of dollar_figure from its delivery and courier business an analysis of h h’s bank accounts reflects payments in to contract truck drivers in the total amount of dollar_figure which is also reflected in h h’s quickbook records over and above funds paid to the contract truck drivers for making deliveries for dollar_figure per h h’s quickbook records petitioner often would make supplemental cash payments to the truck drivers to compensate them for making repairs on h h’s trucks with regard to the cash payments to the truck drivers petitioner and h h did not receive receipts from the truck drivers and petitioners’ records are not complete as to the amount of cash actually paid to the truck drivers in during petitioners’ operation of h h up to some point in h h either lost money every year or earned little income in petitioners finally closed the business down after losing their home on account of losses_incurred in the business and their inability to make payments on a home equity loan obtained in to finance their purchase of the business during petitioner received from h h approximately dollar_figure that was deposited into petitioners’ bank account h h and petitioner treated only dollar_figure thereof as wages subject_to employment_taxes petitioner’s receipt of this approximate dollar_figure is evidenced by an analysis of petitioners’ bank account petitioner used a portion of the h h funds transferred into petitioners’ bank account to pay with cash expenses of h h such as the supplemental payments to the truck drivers for truck repairs h h’s bank records and h h’s quickbook records show payment of dollar_figure in rent expenses the accountant whom petitioner and h h used to prepare petitioners’ and h h’s tax returns for and did not properly account for a number of h h’s expenses in h h hired a new accountant h h’s form_1120s u s income_tax return for an s_corporation as filed with respondent reported the total gross_receipts of dollar_figure and reported many business_expenses as costs of goods sold cogs in the total amount of dollar_figure the reported dollar_figure cogs included dollar_figure for contract labor expenses dollar_figure for fuel expenses a franchise fee of dollar_figure and subcontractor fees of dollar_figure the dollar_figure reported for contract labor expenses is approximately dollar_figure more than the dollar_figure reflected in h h’s quickbook records for contract labor expenses also claimed on h h’s tax_return were miscellaneous transportation expense deductions totaling dollar_figure which consisted of vehicle leases payments of dollar_figure vehicle gas expenses of dollar_figure auto repair expenses of dollar_figure and other expenses of dollar_figure after additional deductions which included rent of dollar_figure and the reported wages for petitioner of dollar_figure h h’s form_1120s reported net_income of dollar_figure and pursuant to sec_1366 the reported dollar_figure net_income flowed through to petitioners’ joint individual_income_tax_return on their schedule e supplemental income and loss of their joint individual federal_income_tax return petitioners reported the dollar_figure flowthrough h h income and the dollar_figure as petitioner’s h h wages subject_to employment_taxes the approximate dollar_figure balance of the funds that in were transferred from h h into petitioners’ bank account dollar_figure less dollar_figure equals dollar_figure 2on their joint individual federal_income_tax return petitioners actually reported wages for petitioner from h h of dollar_figure for purposes of our opinion we generally use the dollar_figure h h reported was not treated by h h and petitioners as taxable wages or salary to petitioner rather h h and petitioners treated the dollar_figure as cash that petitioner used to pay expenses of h h on audit respondent determined that the dollar_figure which h h and petitioner reported as petitioner’s wages was unreasonably low and that dollar_figure of h h’s funds transferred into petitioners’ bank account in should be treated as petitioner’s h h wages subject_to employment_taxes accordingly respondent increased petitioner’s h h wages by dollar_figure dollar_figure less dollar_figure equals dollar_figure consistent with this adjustment to petitioner’s wages respondent also increased h h’s business_expense deduction for wages paid to petitioner by dollar_figure as a result respondent’s adjustment to petitioner’s h h wages produced only an increase in petitioners’ employment_taxes not an increase in petitioners’ income_tax on audit respondent also disallowed for duplication dollar_figure of the reported cogs contract labor expenses and all dollar_figure of the reported cogs vehicle fuel expense together totaling a disallowance of dollar_figure and thereby reduced h h’s allowable deduction for cogs to dollar_figure dollar_figure less dollar_figure equals dollar_figure of the total dollar_figure miscellaneous transportation_expenses claimed on h h’s tax_return respondent disallowed dollar_figure which included dollar_figure for lease payments dollar_figure for additional fuel expenses dollar_figure for repairs and dollar_figure of other expenses lastly on audit respondent reduced h h’s business_expense deduction for rent to dollar_figure a disallowance of dollar_figure from the dollar_figure reported rent expense h h wages discussion petitioners contend that h h lost money every year and that petitioner used most of the approximately dollar_figure transferred from h h during into petitioners’ bank account to pay additional h h business_expenses with cash petitioner argues that over and above his reported dollar_figure in h h wages the h h funds he received were not used by him for personal purposes and should not be treated as wages subject_to employment_taxes petitioner acknowledges that he lost misplaced or never kept receipts for many h h expenses he paid with cash and therefore that they were not properly 3on audit respondent made a number of additional adjustments which have been settled by the parties and are not discussed herein recorded in h h’s quickbook records and were not reflected on h h’s tax_return respondent notes that for employment_tax purposes shareholder employees of s_corporations have an incentive to treat corporate payments to shareholders as something other than compensation_for services rendered whether amounts paid to shareholders are to be treated as compensation_for services ie as wages or salary and subject_to employment_taxes involves a question of fact david e 668_f3d_1008 8th cir brewer quality homes inc v commissioner tcmemo_2003_200 aff’d 122_fedappx_88 5th cir to support his dollar_figure increase in petitioner’s h h wages respondent relies largely on one year when petitioner was paid_by gopher delivery wages of dollar_figure and on petitioners’ burden_of_proof we note that respondent does not argue that petitioner’s reported wages for gopher delivery and h h in years before were unreasonably low we believe and accept petitioner’s testimony that he in fact paid significant h h expenses with cash using funds received from h h for example petitioner credibly testified that after finishing deliveries truck drivers often would assist with repairs on the trucks and that he would pay the drivers cash for their assistance no evidence indicates any unusual personal_use by petitioners of the funds in question received from h h in spite of the limited evidence before us we believe it improper and excessive to charge petitioner with receipt from h h in of dollar_figure in additional wages however we also believe petitioner’s reported h h wages of dollar_figure are unreasonably low to estimate what portion of the funds petitioner received from h h in is to be treated as wages we believe it appropriate to average petitioner’s wages for through and to use the average wage amount as the total for petitioner’s h h wages subject_to employment taxes--namely dollar_figure see 178_f2d_115 6th cir we thus conclude that an additional dollar_figure dollar_figure less reported wages of dollar_figure equals dollar_figure should be treated as wages petitioner received from h h in and is subject_to employment_taxes 4using an annualized wage for of dollar_figure petitioner received total wages from h h during through of dollar_figure which divided by equals dollar_figure on brief respondent suggests that his revenue_agent did an informal internet search of compensation paid to managers of delivery and courier businesses however no documentary or other evidence of such an internet search was offered into evidence respondent’s revenue_agent did not testify disallowed expenses sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred in carrying_on_a_trade_or_business however a taxpayer is required to maintain adequate_records sec_6001 sec_1_6001-1 income_tax regs and the commissioner’s determination in a notice_of_deficiency is presumed correct further taxpayers generally bear the burden_of_proof to substantiate claimed expenses rule a 503_us_79 292_us_435 290_us_111 because they provided insufficient documentation to respondent during the audit petitioners do not qualify for a shift in the burden_of_proof under sec_7491 cogs--disallowed dollar_figure dollar_figure contract labor and dollar_figure fuel in their posttrial brief for lack of substantiation petitioners state that they concede respondent’s dollar_figure reduction to h h’s cogs h h is allowed a total cogs deduction for of dollar_figure transportation expenses--dollar_figure dollar_figure lease payments dollar_figure fuel expenses dollar_figure repairs and dollar_figure other of the total dollar_figure miscellaneous transportation expense deduction claimed on h h’s tax_return respondent disallowed dollar_figure which included dollar_figure lease payments dollar_figure fuel expenses dollar_figure repairs and all dollar_figure other expenses on brief petitioners state that they no longer dispute respondent’s disallowance of the dollar_figure relating to lease payments with regard to respondent’s disallowance of dollar_figure for fuel and dollar_figure for repair expenses petitioners on brief claim to have found and made available to respondent copies of receipts that would support an additional dollar_figure in fuel expenses over the dollar_figure respondent allowed and dollar_figure in repair expenses over the dollar_figure respondent allowed for settlement purposes the court encouraged respondent to consider petitioners’ alleged new receipts relating to fuel and repair expenses the parties were not able to reach a settlement the alleged new receipts are not in evidence and are not evidence we can consider at this time no evidence regarding the disallowed other expenses of dollar_figure has been offered we sustain respondent’s disallowance of the dollar_figure in transportation_expenses rent expenses--dollar_figure at trial petitioners admitted that the dollar_figure reported on h h’s federal tax_return for rent expenses was excessive h h’s bank and quickbook records substantiate payment of only dollar_figure in rent expenses petitioners have not produced lease agreements or receipts to substantiate additional rent expenses we sustain respondent’s disallowance of dollar_figure in claimed rent expenses sec_6662 penalty respondent’s adjustments we sustain herein satisfy respondent’s burden of production under sec_7491 petitioner effectively acknowledges that h h’s inadequate and often inconsistent records support imposition of the sec_6662 penalty we sustain respondent’s imposition of the sec_6662 penalty decision will be entered under rule
